Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/29/2022, wherein claim 1 was amended; and claim 7 was canceled. Claim 6 remains withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JP 2003292051).
Regarding claim 1, Hiroshi discloses a cushioning member (at 1 - See Figs. 1-4) arranged between an object (P1) including an upper surface and a plurality of side surfaces and an exterior box (B1) in which the object is packed, the cushioning member comprising: a cushioning material (at 3 in Fig. 4) arranged between a side surface of the object and the exterior box (as shown in Fig. 2): and a positioning member (at 1) for positioning of the cushioning material with respect to the object, the positioning member including a holding portion (portion including the right-most wall of 1 and the bottom wall of 1 in Fig. 4) that holds the cushioning material, a structured portion (at 4 in Fig. 4) positioned on an exterior side of the cushioning member (as shown in Fig. 3), between the cushioning material and the exterior box, wherein the structured portion is held by the holding portion (as shown in Fig. 3), which also holds the cushioning material, and fills a gap between the cushioning material and the exterior box, an engagement portion (See Fig. 4 labeled below) engaged with the upper surface of the object while the cushioning material held by the holding porting is located at a position set in advance in the side surface of the object, and a coupling portion (See Fig. 4 labeled below) that couples the holding portion and the engagement portion to each other.

    PNG
    media_image1.png
    412
    784
    media_image1.png
    Greyscale

Regarding claim 2, Hiroshi discloses the cushioning material includes a first cushioning portion (See Fig. 4 labeled above), a second cushioning portion (See Fig. 4 labeled above), and a connection portion (See Fig. 4 labeled above) that connects the first cushioning portion and the second cushioning portion to each other so as to allow bending of the second cushioning portion with respect to the first cushioning portion, the holding portion includes a first holding piece (See Fig. 4 labeled above) that holds the first cushioning portion, and a second holding piece (See Fig. 4 labeled above) that holds the second cushioning portion, and the coupling portion couples the first holding piece, the second holding piece, and the engagement portion to one another while the first holding piece that holds the first cushioning portion is located between one side surface of the plurality of side surfaces and the exterior box, the second holding piece that holds the second cushioning portion is located between a side surface adjacent to the one side surface of the plurality of side surfaces and the exterior box, and the engagement portion is engaged with the upper surface of the object.
Regarding claim 5, Hiroshi discloses the holding portion is in a shape surrounding a portion of the cushioning material.
Regarding claim 8, Hiroshi discloses a packing body (See Figs. 1 and 2) comprising the cushioning member of claim 1; the object (P1); the exterior box (B1); the engagement portion being engaged with the upper surface of the object while the cushioning material held by the holding portion is located at a position set in advance in the side surface of the object.
Regarding claim 9, Hiroshi discloses a packing method of packing the object (P1) in the exterior box (B1) while the cushioning material held by the holding portion is located at the position set in advance in the side surface of the object and the engagement portion is engaged with the upper surface of the object.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that the portion referred to as a "structured portion" is not held by a "holding portion" and disposed on an exterior side between a cushioning material and an exterior box. Regarding Applicant’s argument, as described in the rejection above, a new interpretation of the Hiroshi reference was used. Hiroshi discloses a structured portion (at 4 in Fig. 4) positioned on an exterior side of the cushioning member (as shown in Fig. 3), between the cushioning material and the exterior box, wherein the structured portion is held by the holding portion (as shown in Fig. 3), which also holds the cushioning material, and fills a gap between the cushioning material and the exterior box. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735